Citation Nr: 1107210	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative changes of 
the left knee with limited range of motion and pain, to include 
as secondary to the Veteran's service-connected right knee 
disability. 

2.  Entitlement to a rating in excess of 10 percent for the 
Veteran's postoperative right knee injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to August 
1980. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
which denied entitlement to the benefits currently sought on 
appeal.


FINDINGS OF FACT

1.  The medical evidence is at least in equipoise as to whether 
the Veteran's degenerative changes of the left knee with painful 
limitation of motion is caused or aggravated by his service-
connected right knee disability.  

2.  Throughout the present appellate period, the Veteran's right 
knee disability is primarily manifested by limitations in 
standing, walking, and general range of motion with subjective 
symptoms of instability, pain, giving way, weakness and 
stiffness.  There is right-sided subluxation noted upon 
examination.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the 
evidence is at least in equipoise that degenerative changes of 
the left knee with limitation of motion and pain is proximately 
due to, or the result of, the Veteran's service-connected right 
knee disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010). 

2.  The criteria a disability rating in excess of 10 percent for 
a right knee injury, including subluxation of the right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 
4.59, 4.71a Diagnostic Code 5257 (2010).

3.  The criteria for separate 10 percent ratings for limitation 
of flexion and recurrent subluxation of the right knee have been 
met throughout the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5260 (2010); 
38 C.F.R. § 4.14.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2010).  

With regard to the service connection determination herein, as 
will be discussed in full below, the Board finds that service 
connection for the claimed left knee disability is warranted; 
therefore, a full discussion of whether VA met these duties is 
not needed as no prejudice can flow to the Veteran from any 
notice or assistance error based upon the full grant of the 
benefit sought.  Nonetheless, the record does reflect that the 
AOJ provided notice with respect to the initial disability rating 
and effective date elements of the claim in correspondence dated 
in November 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the increased rating claim, the RO provided 
notice to the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2010) and 38 C.F.R. § 3.159(b) (2010) in correspondence 
dated in November 2007 and October 2008.  Specifically, the RO 
notified the Veteran of information and evidence necessary to 
substantiate the claim for an increased rating for his right knee 
disability.  The Veteran was informed that he must demonstrate a 
worsening or increase in severity of the claimed condition.  
These notice letters also described information and evidence that 
VA would seek to provide, and that which the Veteran was expected 
to provide in support of his claim.  

Although the October 2008 notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the January, March, and May 2009 
statement of the case (SOC) and supplemental statements of the 
case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  Thus, the Veteran was not 
precluded from participating effectively in the processing of his 
claim and the late notice did not affect the essential fairness of 
the decision.  Accordingly, the Board finds that VA has satisfied 
its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) and pertinent case law.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2010).  Service treatment records have been associated with the 
claims file.  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claims, and the medical opinions of record 
are considered adequate for the purposes of the service 
connection and rating determinations herein as they are based on 
consideration of the appellant's previous medical history and 
describe the relevant disabilities in sufficient detail to enable 
the Board to reach a fully informed decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 
405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The duty to assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for a left knee disorder, 
which he contends is attributable to his service-connected right 
knee disability.  

In order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. § 
3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding 
that the type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed).  

Secondary service connection may also be granted for disability 
that is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2010).  With regard to 
the matter of establishing service connection for a disability on 
a secondary basis, the United States Court of Appeals for 
Veterans Claims (Court) has held that there must be evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused by or aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Additionally, when aggravation of a non-
service-connected disability is proximately due to or the result 
of a service connected condition, such disability shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id.   

In this case, the evidence does not demonstrate, nor does the 
Veteran assert, that his left knee disorder was originally 
manifested during his active duty service.  Instead, service 
treatment records reflect that the Veteran had a pre-existing 
right knee injury exemplified by a right femur fracture sustained 
in a vehicle accident at age 8 with subsequent open reduction.  
Service connection was granted for the Veteran's right knee 
disability based upon aggravation, or an increase in severity of 
the pre-existing right knee disorder during military service.  
See 38 C.F.R. § 3.306 (2010).  The Veteran was separated from 
military service based upon his medical status, and granted 
disability severance pay due to multiple diagnoses affecting the 
right knee only.  Service treatment records.  There is no medical 
or lay evidence of record that establishes the onset of left knee 
degenerative changes or other related symptomatology during 
military service.  Thus, service connection for degenerative 
changes of the left knee is not warranted on a direct basis.  
38 C.F.R. § 3.303.

Nonetheless, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran's current left knee 
disability is medically related or attributable to his service-
connected right knee disability.  Upon separation from service in 
August 1980, the Veteran is shown to have had traumatic 
arthritis, osteochondritis dissecans, synovitis, and torn medial 
meniscus with subsequent surgical removal thereof in the right 
knee.  In October 2007, the Veteran initiated the present claim 
seeking service connection for left knee pain secondary to his 
right knee disability.  Statement from Veteran, October 2007.  
Contemporaneous VA and private medical treatment records 
primarily reflect complaints pertinent to the right knee, rather 
than the left.  However, after a partial lateral meniscectomy and 
loose body removal surgical procedure for the right knee 
performed in December 2007, it is noted that because of the 
Veteran's postoperative efforts to recondition his right lower 
extremity, the Veteran was experiencing increased pain in his 
left knee that would need further evaluation.  VA orthopedic 
clinic note, January 2008.  

The Veteran was then afforded a VA joints examination for both 
knees in November 2008.  At that time, the Veteran complained of 
progressively worsening pain and symptomatology in the bilateral 
knees.  With respect to the left knee, the examiner noted 
symptoms of pain, stiffness, weakness, and limitation of motion.  
The Veteran's left knee demonstrated 110 out of 140 normal 
degrees of flexion, with full extension of the left knee.  VA 
examination, November 2008; see also 38 C.F.R. § 4.71a, Plate II 
(demonstrating normal range of motion of the knee joint from zero 
degrees of extension to 140 degrees of flexion).  

The examiner identified the Veteran's left knee condition as 
including tenderness, painful movement and guarding of movement 
but found no underlying patellar, meniscal, tendon, bursa, or 
other knee abnormality.  X-ray examination of the left knee found 
no acute fracture or dislocation.  There were no significant 
degenerative changes noted by the radiologist.  However, there 
was an unusual contour to the patella noted, with smooth osseous 
prominence along its inferior aspect on the lateral view, 
determined to likely represent "normal variation or the sequel 
of old trauma."  VA examination, November 2008 (italics added).  
There was no suprapatellar effusion seen.  Despite the 
description of no significant degenerative changes, the 
radiological examiner concluded his report with a somewhat 
contradictory impression of "Degenerative changes bilaterally, 
as described."  Id.  

In all, the VA Compensation and Pension (C&P) examiner concluded 
the report with a diagnosis of "Degenerative changes of the left 
knee with an unusual contour to the patella, with smooth osseous 
prominence along its inferior aspect on the lateral view, with 
limited range of motion and pain."  Id.  This examiner 
subsequently opined that it is less likely than not (less than a 
50 percent probability) that the Veteran's degenerative joint 
disease (DJD) of the left knee is due to his DJD of the right 
knee based upon review of the relevant medical literature and the 
absence of treatment for left knee disability in the Veteran's 
extensive right knee treatment history.  Id. 

In order to obtain a specialized medical opinion about potential 
aggravation of the nonservice-connected left knee disorder, as 
well as secondary causation, the Board requested an expert 
medical opinion from an orthopedist in November 2010.  The 
resulting medical opinion from an orthopedic surgeon found that 
the Veteran's documented medical treatment history showed no 
objective evidence for left knee disease, only a complaint 
thereof.  The physician further stated, however, that "If a 
specific diagnosis can be substantiated then it is as likely as 
not that this veteran's left knee condition was aggravated by his 
right knee disability.  The basis of this rests on the 
relationship of weight across a damaged join increasing the 
symptoms and progressions of the disease."  The opining 
physician noted that the increased distribution of weight can be 
a result of increased body weight, increased local weight due to 
angular deformity resulting in asymmetric load, or increased 
weight as a result of single leg ambulation.  Expert medical 
opinion, January 2011.  

In adjudicating a claim such as this, the Board must determines 
whether (1) the weight of the evidence supports the claim or, (2) 
the weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  Only 
if the weight of the evidence is against a veteran's claim will 
the claim be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Additionally, all reasonable doubt must be resolved in 
favor of the Veteran.  Here, the Board finds that the positive 
and negative evidence are in relative balance with each other, or 
in a state of equipoise.  

The expert orthopedic opinion of record essentially states that 
in the event that a confirmed diagnosis of left knee disability 
is rendered, then it would be his opinion that such a disability 
was aggravated or permanently worsened by the Veteran's service-
connected right knee disability.  The Board acknowledges that 
this opinion finds that the existing medical evidence provides 
something less than a confirmed diagnosis backed by objective 
evidence of left knee disease.  Nonetheless, the Board is 
required to view the body of evidence as a whole.  In that light, 
the Board finds that the November 2008 VA examination report, 
despite objective findings to the contrary, contains a medical 
diagnosis of degenerative changes of the left knee, also referred 
to in that report as degenerative joint disease of the left knee.  

When the November 2008 diagnosis is considered in conjunction 
with the positive medical nexus opinion correlating aggravation 
or a permanent worsening of the Veteran's left knee disorder with 
his previously service-connected right knee disability, the Board 
finds that the required elements for service connection by 
aggravation of a nonservice-connected disability are fulfilled in 
practicality.  38 C.F.R. § 3.310.  In the end, when all 
reasonable doubt is resolved in the Veteran's favor, the Board 
finds that service connection for degenerative changes of the 
left knee with painful limitation of motion is warranted.  
38 C.F.R. §§ 3.102, 3.310.  

Disability Evaluation

The Veteran seeks a higher evaluation for his service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.  Disability evaluations are determined by application 
of VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2010).  When a question arises as to 
which of two ratings applies under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3 (2010). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current level of 
disability is of primary concern in a claim for an increased 
rating; and the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of the 
"current level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, it is 
appropriate to apply staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  However, in the present case, the symptoms 
of the Veteran's service-connected disability have remained 
relatively constant throughout the appellate period.  Thus, 
staged ratings are not necessary here.  

Service connection was initially established for the Veteran's 
postoperative right knee injury by rating decision in February 
1981 and has been evaluated as 10 percent disabling under DC 5257 
since that time, with the exception of a temporary total rating 
based upon surgical treatment necessitating convalescence.   

This Veteran's VA and private medical history regarding 
complaints of pain and other right knee symptomatology is well 
documented within the claims file.  The Veteran has complained of 
pain, swelling, giving way and other symptomatology with only 
intermittent relief.  The Veteran underwent his most recent VA 
examination for Compensation and Pension purposes in November 
2008.  

Of note, the November 2008 examination report contains a 
typographical error with respect to the date of the Veteran's 
last known knee surgery.  This report incorrectly reflects the 
occurrence of a right knee arthroscopy on December 4, 2008.  
Initially, the Board observes that this date is after the date of 
the examination in question, but is not referenced as being a 
surgery scheduled for the future.  Instead, the description 
coincides exactly with the location and type of procedure that is 
documented in the record as occurring one year prior on December 
4, 2007, for which a temporary total rating has already been 
established.  The VA examination report correctly references the 
December 2007 surgical procedure elsewhere in the same report.  
The Board finds this distinction in dates to be important, as a 
surgical procedure occurring after the Veteran's most recent 
examination would likely trigger the need for additional 
examination to determine the current severity of this Veteran's 
right knee disability.  However, within the internal context of 
the report, as well as the context of other medical evidence of 
record, it is clear that the single reference to a December 2008 
surgery is incorrect, and represents mere typographical error on 
the part of the examiner.  The existing examination report is 
found to be adequate for the purposes of the rating determination 
herein.  

The remainder of the examination report carefully details the 
Veteran's relevant right knee symptomatology.  It describes the 
Veteran's use of a cane for assistance in walking.  No 
constitutional symptoms or incapacitating episodes of arthritis 
are found or described.  The Veteran is said to be unable to 
stand for more than a few minutes, or walk for more than a few 
yards.  The Veteran is subjectively described as experiencing 
right knee symptoms of giving way, instability, pain, stiffness, 
weakness, subluxation occurring on at least a monthly basis and 
repeated episodes of effusion.  Severe flare-ups of joint disease 
are reported by the Veteran as occurring on a daily basis, and 
lasting several days, resulting in a significant degree of 
additional functional impairment.  VA examination report, 
November 2008.  

The Veteran is described as having an antalgic gait without 
evidence of abnormal weight bearing.  His right knee range of 
motion is demonstrated as follows:  full extension without pain 
or additional limitation on repetitive use, flexion from zero to 
50 degrees with pain from 45 degrees to 50 degrees and additional 
limitation upon repetitive use exhibited by a limitation to 40 
degrees of flexion.  The examiner notes no evidence of 
inflammatory arthritis or joint ankylosis.  Id.   

The right knee is objectively described as having edema, 
tenderness, painful movement, weakness, and guarding of movement 
upon physical examination.  There are no bumps consistent with 
Osgood-Schlatters Disease.  The report also shows an absence of 
crepitation, mass behind the knee, clicks or snaps, instability, 
patellar abnormality, effusion, dislocation, or locking at the 
time of the physical examination.  The Veteran is shown to have a 
surgically absent medial meniscus due to prior partial lateral 
meniscectomy.  Id.  

A summary of radiological findings of the right knee reflects 
there is no acute fracture or dislocation.  There is marked 
contour deformity of the proximal tibia and the distal femur, 
with marked osteophytes along the tibial plateau and distal 
femur.  Radiological findings are described as possibly 
representing degenerative change and/or the sequel of old trauma 
that should be correlated clinically.  Mild narrowing of the 
medial tibiofemoral joint space, osteophytes along the posterior 
aspect of the patella, and enthesopathic changes along the 
superior anterior aspect of the patella are all described.  The 
report reflects that there may be a suprapatellar effusion, and 
there is the suggestion of diffuse osteopenia.  Id.  

Ultimately, the examiner diagnosed status post open partial 
medial meniscectomy (1980), status post partial lateal 
meniscectomy and loose body removal (2007), and contour deformity 
and marked degenerative changes of the distal femur and proximal 
tibia of the right knee with limited range of motion and pain.  
The Veteran's knee problem has significant occupational effect 
due to decreased mobility, weakness or fatigue, decreased 
strength, and lower extremity pain, represented primarily by 
increased absenteeism from the Veteran's ongoing employment.  The 
Veteran is also said to experience significant impact on his 
daily activities due to his knee disability.  He is prevented 
from engaging in sports, has severe difficulty in traveling, and 
moderate difficulty in chores, shopping, recreation, bathing, 
dressing, and toileting.  There is no effect described with 
respect to feeding or grooming.  VA examination report, November 
2008.  The private medical treatment records associated with the 
claims file are essentially consistent with these findings.  

Nonetheless, it is pertinent to discuss a September 2008 letter 
from the Veteran's private physician.  This letter documents the 
1980 injury and December 2007 surgical procedure described above 
and states that the Veteran still had "80% disability of his 
right knee" after surgery.  The physician further states that 
the Veteran had decreased muscle strength in his right thigh and 
calf such that he cannot run, climb ladders, or carry heavy 
objects, and it is difficult for him to drive a bus.  The 
physician further opines that the Veteran has a 50 percent 
permanent disability relating to right knee injury.  Private 
physician's statement, September 2008.  While the Board has duly 
considered the medical findings contained in this statement, 
particularly with regard to the functional impairment presented 
by the Veteran's service-connected right knee disability, it is 
imperative to note that the percentage assigned in VA disability 
ratings is a legal determination rather than a medical one, as it 
is based upon application of relevant statutes, regulations, and 
governing case law.  While the Board must rely on experienced 
medical practitioners to adequately describe symptomatology and 
findings for which medical expertise is required, it is the 
purview of the Board to make the legal determinations necessary 
to apply the appropriate legal factors in the assignment of a 
particular disability rating.  

In that regard, it is important to note that the assignment of a 
particular diagnostic code to evaluate a disability is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  Furthermore, the Board is required to 
consider all potentially pertinent diagnostic codes in reaching a 
rating determination.  Schafrath v. Derwinski.  As such, the 
Board will now discuss all potentially applicable diagnostic 
codes with relation to the Veteran's demonstrated right knee 
symptomatology as described above.  

For purposes of this analysis, the Board notes that Diagnostic 
Code 5003 for degenerative arthritis provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) for 
the specific joint or joints involved.  When, however,  the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by  limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion is observed and carefully described in this 
Veteran's most recent VA examination report.  As shown below, the 
extent of limitation of Thus, the Board is directed to rate this 
Veteran's disability, based upon that limitation of motion under 
the appropriate code for the knee joint.  

Standard motion of a knee joint is from 0 degrees extension (i.e. 
straight out) to 140 degrees flexion (i.e. bent knee).  38 C.F.R. 
§ 4.71, Plate II (2010).  DC 5256 rates based on the presence of 
ankylosis, or immobility of the joint.  As the Veteran has 
movement in his right knee joint, this code is inapplicable.  
Similarly, DC 5261 evaluates limitation of extension.  However, 
this Veteran is shown to demonstrate full extension of the right 
knee.  Thus, DC 5261 is not applicable here.  Additional 
diagnostic codes referable to the knee are found at DC 5262 for 
impairment of the tibia and fibula with nonunion or malunion, and 
5263 for genu recurvatum.  However, as the evidence of record 
fails to demonstrate malunion or nonunion of the tibia or fibula, 
or genu recurvatum, these diagnostic codes are inapplicable to 
the Veteran's disability.  As such, DCs 5256, and 5261 through 
5263 will not be discussed further. 

Rather, the Veteran's range of motion is shown to be limited in 
flexion.  Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion is 
limited to 45 degrees, a 10 percent rating is warranted.  Flexion 
limited to 30 degrees warrants a 20 percent rating, while flexion 
limited to 15 degrees warrants the maximum 30 percent rating.  
Here, the Veteran is shown to demonstrate limitation of flexion 
to 50 degrees with pain from 45 degrees to 50 degrees.  Upon 
repetitive use, the Veteran exhibits limitation of flexion in the 
right knee to 40 degrees.  Based upon the foregoing, the Board 
finds that a 10 percent rating is warranted under DC 5260 for 
limitation of flexion to 45 degrees or less, but not 30 degrees 
or less.  This includes consideration of the additional 
limitation of motion caused by repetitive motion.  

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran 
also has limitation of knee motion which at least meets the 
criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel stated that if a Veteran 
does not meet the criteria for a noncompensable rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, there is no 
additional disability for which a separate rating for arthritis 
may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  If a rating is assigned under the 
provisions for other knee impairment (38 C.F.R. § 4.71a, Code 
5257) a separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The diagnostic criteria applicable to recurrent subluxation or 
lateral instability is found at 38 C.F.R. § 4.71a, DC 5257 
(2010).  Under that code, slight impairment is assigned a 10 
percent rating, moderate impairment a 20 percent rating, and 
severe impairment a 30 percent rating.  During the November 2008 
examination, this Veteran described experiencing episodes of 
dislocation or subluxation from one to three times a month, 
although no such symptomatology was physically present at the 
time of examination.  The Veteran did not describe instances of 
falls or other incidents brought about by the claimed subluxation 
or lateral instability, and the examiner primarily reported the 
effect on the Veteran's occupational and daily activities is 
brought about by pain, weakness, and decreased mobility.  
Subluxation or instability is not noted to be a primary problem 
affecting this Veteran's earning capacity.  See VA examination 
report, November 2008; Private treatment records.  As such, the 
Board finds that this impairment, although present, is slight in 
nature at this time.  Thus, a 10 percent rating, and no higher, 
is warranted for the Veteran's described recurrent right knee 
subluxation.  38 C.F.R. § 4.71a, DC 5257.  

The Board also notes that diagnostic codes 5258 and 5259 present 
ratings for dislocated semilunar cartilage with frequent episodes 
of "locking", pain, and effusion into the joint, and 
symptomatic removal of semilunar cartilage, respectively.  
Although this Veteran has had semilunar cartilage dislocated and 
subsequently removed, the Board finds that the primary symptoms 
medically described are those discussed above with regard to 
recurrent subluxation and limitation of motion.  Additional 
awards for removal or dislocation of semilunar cartilage would 
result in prohibited pyramiding as symptomatology is essentially 
duplicative and overlapping in this instance.  Under VA 
regulations, evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is prohibited.  38 C.F.R. § 4.14 (2010).  To do so 
would overcompensate the Veteran for his loss of earning 
capacity.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board also 
notes that during the present appellate period, the Veteran no 
longer had a dislocated meniscus, but rather the surgical absence 
thereof.  As such, where the diagnostic code for symptomatic 
removal of semilunar cartilage offers no more than the presently 
assigned 10 percent rating, consideration under that code can 
provide no greater benefit to the Veteran.  Furthermore, the 
Board notes that the existing evaluations under DCs 5257 and 5260 
allow for increased schedular ratings if the Veteran's disability 
becomes more severe over time.  The evaluations available for 
impairment of the semilunar cartilage do not.  38 C.F.R. § 4.71a.  

In sum, the Board has considered all of the relevant lay and 
medical evidence of record and found that the Veteran's service-
connected right knee disability warrants a 10 percent rating 
under DC 5257 for slight impairment due to recurrent subluxation, 
as well as an additional 10 percent rating under DC 5260 for 
limitation of flexion.  Although 38 C.F.R. § 4.40 allows for 
consideration of functional loss  due to pain and weakness 
causing additional disability beyond  that reflected on range of 
motion measurements and § 4.45 provides that consideration also 
be given to weakened movement, excess fatigability and 
incoordination, these factors have already been taken into 
consideration by the evaluations established above.  See also 
DeLuca v.  Brown, 8 Vet. App. 202 (1995).  In this case, 
functional impairment due to pain and weakness, including 
additional limitation of motion caused by repetitive movement on 
examination, is already compensated in the analysis above as the 
Veteran's additional limitation in flexion is considered in the 
award of the 10 percent rating.  Specifically, flexion limited to 
50 degrees is not compensable.  However, in consideration of the 
fact that the Veteran demonstrated painful motion at 45 degrees 
of flexion, and was shown to be limited to 40 degrees of flexion 
after repetitive motion, the Board has assigned the higher 
evaluation of 10 percent.  Nonetheless, even in consideration of 
the functional impairment posed, the evidence does not reflect 
symptomatology consistent with a limitation of flexion to 30 
degrees or less, as contemplated by the next higher rating.  

Lastly, in reaching the above decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were raised 
by the appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including 
the provisions regarding extraschedular ratings.  The Board finds 
that the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2010); see also Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008) (referral for extraschedular rating warranted only 
where level of disability is not contemplated by rating schedule 
and disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that a claim for a TDIU is not raised 
by the record as the evidence of record fails to show that the 
Veteran is unemployable.  In this regard, although the Veteran 
has expressed some concern about his ability to continue to work 
in the same capacity, the record reflects that the Veteran is 
still employed.  See, e.g., VA examination report, November 2008.  


The evidence of record does not establish that the Veteran is 
unemployable, although some impairment in earning capacity is 
inherent and exemplified by the existing ratings.  In all, the 
Board finds that no further consideration of a TDIU is warranted.


ORDER

Service connection for degenerative changes of the left knee with 
limited range of motion and pain is granted.

Throughout the appellate period, a rating in excess of 10 percent 
for recurrent subluxation of the right knee is denied.

Throughout the appellate period, a separate 10 percent rating for 
limitation of flexion of the right knee is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


